MANN, Judge.
Ausburn and Mock had some blank checks on the account of Morris and Dale Atlantic Service. They drove together from Orlando to Lakeland, where Ausburn filled out the checks to fictitious payees. Mock went into the four stores they decided to “hit”, cashed the checks, returned to the car where Ausburn was waiting, and split the take with him.
Can Ausburn lawfully be convicted of “uttering and publishing” a forged check under these circumstances? Yes. Aus-burn and Mock shared the dream of something for nothing, the scheme for getting it, the money they got. Now it is time for them to share the guilt and the punishment. Prather v. State, 182 So.2d 273 (Fla.App.1966); Fountain v. State, 163 So.2d 30 (Fla.App.1964).
Affirmed.
LILES, C. J., and ALLEN, J., concur.